Citation Nr: 1001721	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected lumbar spine degenerative disc disease, currently 
evaluated 20 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1985 to March 1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

In a May 2005 rating decision, the RO granted service 
connection for lumbar spine disease; a 20 percent disability 
rating was assigned.  The Veteran filed a notice of 
disagreement in regards to the May 2005 rating decision.  She 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a February 2006 statement of the case (SOC).  
The Veteran responded with the timely submission of a 
substantive appeal (VA Form 9) that same month.

The RO denied the Veteran's claim for TDIU in a January 2006 
rating decision.  The Veteran again requested review by a 
DRO, who conducted a de novo review of the claim and 
confirmed the RO's findings in an August 2006 statement of 
the case SOC.  The appeal was perfected with the submission 
of the Veteran's VA Form 9 in August 2006.

This case was remanded by the Board in March 2007 for 
additional procedural development.  This was accomplished, 
and in August 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the claims.  The Board again remanded 
the case in March 2008.   SSOCs were issued in November 2008 
and June 2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is manifested by complaints of pain and limitation of motion.

2.  The evidence does not indicate that Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected lumbar spine 
disability, alone, renders her unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002).

2.  The criteria for referral for the service-connected 
lumbar spine disability on an extra-schedular basis are not 
met. 38 C.F.R. § 3.321(b)(1) (2009).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for her service-
connected lumbar spine disability as well as a TDIU.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In March 2008, the Board remanded the case to the Veterans 
Benefits Administration (VBA)  in order to send additional 
VCAA notification letters to the Veteran in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Once the 
requested development had been completed, the Veteran's 
claims were to be readjudicated.

The record reveals that VBA sent the Veteran corrective VCAA 
letters in compliance with Vazquez-Flores in July 2008 and 
October 2008.  The claims were readjudicated via the June 
2009 SSOC.  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a Veteran as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist Veterans in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the Veteran.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for increased rating claims in letters from the 
RO dated August 11, 2004, June 12, 2007, July 15, 2008, and 
October 27, 2008; and with respect to a TDIU claim in the 
September 1, 2005, June 12, 2007, and July 15, 2008 letters.   

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of his claims in the above-referenced 
August 11, 2004, September 1, 2005, June 12, 2007, and July 
15, 2008 letters whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See e.g.  July 2008 letter.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which she thought 
would support her claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See e.g. the July 2008 letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
Veteran with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claims, elements (1), (2), and 
(3) are not at issue.  She was notified of elements (4) and 
(5) in March 2006, June 2007, and July 2008 letters.  

Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) holds that 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life. 

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

In any event, as was alluded to in the Board's Stegall 
discussion above, the Veteran received specific notice of 
Vazquez-Flores in the July 15, 2008, and October 27, 2008 
letters.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the August 11, 
2004, September 1, 2005, June 12, 2007, July 15, 2008, and 
October 27, 2008 letters, and her claims was readjudicated in 
the June 2009 SSOC, after she was provided with the 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider her claims 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notices.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a Veteran in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, Social Security Administration (SSA) records, and 
has provided the Veteran with VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination for her spine 
most recently in March 2005.  The report of this examination 
reflects that the examiner recorded her current complaints, 
conducted appropriate physical examination, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
finds that the examination report is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board observes that the Veteran does not report that her 
disability has worsened since she was last examined in March 
2005, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  In her substantive appeal, the Veteran declined a 
personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.  

1. Entitlement to an increased disability rating for service-
connected lumbar spine degenerative disc disease, currently 
evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Change in rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

The Veteran has been provided with the prior and revised 
regulatory criteria in the February 2006 SOC.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating her claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991) ; 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Assignment of diagnostic code

The Veteran seeks an increased disability rating for her 
service-connected lumbar spine disability, which is currently 
evaluated 20 percent disabling under former Diagnostic Codes 
5293-5290.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

(i) The former schedular criteria

The RO has rated the Veteran's lumbar spine disability 20 
percent disabling under former Diagnostic Codes 5293 
[intervertebral disc syndrome] and 5290 [spine, limitation of 
motion, cervical].  However, the Veteran's disability is of 
the lumbar spine, not the cervical spine.  This is clearly 
noted in the evidence and even by the RO in its 
characterization of the disability as "lumbar spine 
degenerative disc disease".  Former Diagnostic Code 5290 is 
clearly not applicable.

After a review of the evidence pertaining to the Veteran's 
service-connected lumbar spine disability, and for reasons 
set forth immediately below, the Board believes that 
utilization of Diagnostic Code 5003 [degenerative arthritis] 
with further consideration of former Diagnostic Code 5292 
[spine, limitation of motion of, lumbar] is appropriate in 
the instant case, as the Veteran evidences degenerative 
changes in the lumbar spine and has been specifically service 
connected for such. Moreover, her complaints with respect to 
the lumbar spine consist mainly of painful motion, which is 
contemplated in former Diagnostic Code 5292.

The Board will also rate the Veteran under former Diagnostic 
Code 5293 [intervertebral disc syndrome] based on her 
complaints of neuropathic type symptoms.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2009).

Intervertebral disc syndromes may be alternatively rated 
under the Formula for rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, there have been 
described no incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Therefore, consideration under the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted and the Veteran's service-connected back 
disability accordingly will be rated using only the General 
Rating Formula for Diseases and Injuries of the Spine.

Specific rating criteria

 (i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 10 percent disability rating is assigned for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Former Diagnostic Code 5293 [Intervertebral disc syndrome] 
provided the following levels of disability:

60%  Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief

40%  Severe; recurring attacks, with intermittent relief

20%  Moderate; recurring attacks

10%  Mild

0%  Postoperative, cured

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Analysis

Mittleider concerns

The record on appeal demonstrates that, in addition to lumbar 
spine degenerative disc disease, the Veteran has been 
diagnosed with bilateral sacroiliitis.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and that 
which is attributed to a service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  Accordingly, the Board will 
treat all symptomatology of the lumbar spine as being 
attributable to the Veteran's service-connected lumbar spine 
disability.

Schedular rating

(i.)  The former schedular criteria

As discussed above, the Board will separately rate the 
Veteran under Diagnostic Codes 5292 and 5293 and assign the 
higher disability rating.

 (a.) Former Diagnostic Code 5292

Under the former version of Diagnostic Code 5292, a 20 
percent disability rating is warranted upon a finding of 
moderate limitation of motion and a 40 percent evaluation is 
assigned for severe limitation of motion.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension." "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.

A February 2005 private record noted lumbar flexion of 65 
degrees and extension of 20 degrees with right and left 
lateral flexion of 20 degrees.    

During the March 2005 VA examination, the Veteran displayed 
lumbar flexion of 65 degrees and 20 degrees of extension.  
Her right lateral flexion was 20 degrees and left lateral 
flexion was 15 degrees, and right lateral rotation was 20 
degrees and left rotation was 10 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2009).

The Board finds that the clinically demonstrated range of 
lumbar spine motion is best characterized as moderate.  As 
discussed above, "moderate" is generally taken to mean 
"average amount".  Here, the Veteran's lumbar flexion of 65 
degrees is approximately two-thirds of normal; extension of 
20 degrees is also 2/3 of normal; lateral flexion was 
recorded mostly as 2/3 of normal, with one reading one half 
of normal; right rotation was 2/3 of normal; and left 
rotation was one third of normal.  The latter reading was the 
only reading which was less than 1/2 of normal.  Overall, the 
lumbar spine disability can be best described as moderate, or 
average.    Therefore, a higher rating under former 
Diagnostic Code 5292 is not warranted. 



(b.)  Former Diagnostic Code 5293

The evidence shows that the Veteran has complained of low 
back pain radiating to her lower extremities.  A March 2005 
VA examination report noted that the Veteran reported always 
having a dull pain and sharp stabbing pain with movement and 
positional changes.  She also complained of numbness and 
tingling down the lateral aspect of both of her legs and 
muscle spasms in her low back.   

In order to warrant a 40 percent disability rating under 
former Diagnostic Code 5293, the evidence must show severe 
disability consisting of recurring attacks, with intermittent 
relief. 

A February 2005 private medical report noted that sciatic 
notches were nontender to palpation; the Veteran was able to 
heel and toe walk with some difficulty but was not able to 
squat.  Patella and Achilles reflexes were +1 and symmetrical 
without evidence of thigh or calf atrophy.

On physical examination in March 2005, the Veteran was able 
to toe and heel walk but with difficulty, straight leg raise 
was negative in a seated position, and supine straight leg 
raise caused back pain starting at 60 degrees on both the 
right and left sides.  Deep tendon, knee jerk, and ankle jerk 
reflexes were 1+ and symmetric.  There was no evidence of any 
thigh or calf atrophy; muscle strength was 5 out of 5 in 
quadriceps, hamstrings, dorsiflexors, and plantar flexors of 
her ankle on both sides.  Gross sensory examination showed 
some decreased sensation subjectively on the lateral side of 
her calf as well as her thigh and posterior on both sides.

A December 2005 VA treatment record noted that the Veteran 
did not have incontinence, motor weakness, or falls.  Motor 
strength was 5/5 throughout, sensation was intact, straight 
leg raising was negative bilaterally, and muscle strength was 
intact.  

Based on this evidence, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria for 
moderate disability under former Diagnostic Code 5293.  See 
38 C.F.R. § 4.7 (2009).  There is no objective medical 
evidence of severe disc disease with recurring attacks.  In 
so concluding, the Board notes that there are neurological 
symptoms present, in particular, loss of some sensation in 
the Veteran's lower extremities.  More significant disability 
is not demonstrated, however.  In particular, 5/5 muscle 
strength and 5/5 motor strength were noted on recent 
evaluations.  There is little if any evidence of recurring 
attacks; as is noted elsewhere in this decision, the Veteran 
evidently has not been prescribed bed rest for her lumbar 
spine disability.  Thus, which not doubting the Veteran's 
reports of low back pain, the evidence of record as a whole 
is congruent with a moderate disability. 

In summary, the Board finds that the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5293.  The medical evidence of record 
establishes that the Veteran has a moderate lumbar disability 
with complaints of pain but without competent evidence of 
severe disc disease.  A disability evaluation in excess of 
20 percent is not warranted.

(ii.) The current schedular criteria

Under the current schedular criteria, in order to warrant a 
40 percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine the Veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259. It is clear from the 
range of motion studies that ankylosis is not present, so the 
Board will look at forward flexion.

There is no medical evidence that forward flexion was to 30 
degrees or less.  
As noted above, the Veteran has demonstrated  forward flexion 
to 65 degrees.  Therefore, a higher disability rating under 
the current schedular criteria is not warranted.

As was noted above, there is no evidence of physician 
prescribed bed rest, so the rating criteria under Diagnostic 
Code 5243 are not for application.

In short, the currently assigned 20 percent disability rating 
is properly assigned under the current schedular criteria.

(iii.) DeLuca consideration

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The March 2005 VA examiner noted while the Veteran was 
limited with regard to her severe pain, she did not have 
significant weakness.  The moderate amount of lack of 
endurance and fatigability was mostly pain derived.  She did 
not have a significant amount of lack of coordination.  The 
examiner indicated that the Veteran's moderate amount of 
fatigability and lack of endurance was felt to be consistent 
with her clinical picture.  

Based on the above medical evidence, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The 
current 20 percent rating, which is consistent with a 
moderate disability picture, adequately compensates the 
Veteran for any functional impairment attributable to her 
lumbar spine disability.  See 38 C.F.R. §§ 4.1, 4.10 (2009).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although the RO and the Board has evaluated the Veteran's 
lumbar spine disability under both former Diagnostic Codes 
5292 and 5293, this does not imply that separate ratings may 
be assigned.  It is clear from the medical evidence that only 
one disease entity is present.

In addition, while there have been assessments of 
radiculopathy, there is no neurological pathology which is 
consistent with a separate neurological disability, such as 
paralysis of the sciatic nerve manifested by foot drop.  See 
generally Bierman v. Brown, 6 Vet. App. 125 (1994) [holding 
that under former Diagnostic Code 5293 a separate rating for 
a neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder].  The two VA examinations described above, along 
with the VA treatment records, reflect no findings of foot 
drop or other specific neurological findings productive of a 
separately ratable entity.  Rather, the Veteran's medical 
records disclose nonspecific complaints which are not 
congruent with the assignment of a rating under any 
additional diagnostic code.

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  In this case, as was 
discussed immediately above the Veteran has not exhibited 
neurologic impairment stemming from her lumbar spine 
disability which would necessitate a separate disability 
rating.   The December 2005 VA treatment record indicated 
that the Veteran had denied bowel and bladder incontinence.
    
Fenderson consideration

As was described in the Introduction, the Veteran's appeal 
stems from the initial assignment of a disability rating.  
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
lumbar spine disability has not changed appreciably since the 
Veteran filed her claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating for her 
disability at any time during the appeal period.  

Therefore, the 20 percent disability rating was properly 
assigned for lumbar spine disability during the entire period 
from the date of service connection, May 14, 1997. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to her 
service-connected disability.  

With respect to employment, the Veteran has indicated that 
she is unable to work due to her lumbar spine disability.  
Her employment history reflects that she previously held jobs 
as a telemarketer, customer service representative, order 
entry clerk, pizza preparer, and mail carrier.   

The Board acknowledges that the Veteran has been in receipt 
of SSA benefits for her back disability since March 1992.  
However, the Board is not bound by SSA's findings.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA]; see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim].  Significantly, the 
Veteran's non service-connected severe depression was listed 
as a diagnosis affecting her employability.  

The medical and other evidence of record, described above, 
indicates that the Veteran's lumbar spine disability is 
productive of symptoms such as pain and moderate limitation 
of motion.  There is nothing in the medical reports which 
suggest that the back disability markedly interferes with 
employment, over and above that which is contemplated in the 
assigned schedular rating, which is productive of a 20 
percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).

Conclusion 

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for an increased disability 
rating for the service-connected lumbar spine disability have 
not been met.  A preponderance of the evidence is against the 
Veteran's claim.  The benefits sought on appeal are therefore 
denied.
2.  Entitlement to TDIU.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, and 
mere theoretical ability to engage in 
substantial gainful employment is not a  
sufficient basis to deny benefits.  The test 
is whether a particular job is realistically 
within the physical and mental capabilities 
of the Veteran.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The Veteran is service-connected for the lumbar spine 
disorder, rated 20 percent disabling.  There are no other 
service-connected disabilities.  Accordingly, as the sole 
service-connected disability is not ratable at 60 percent or 
more, she does not meet the criteria for consideration of 
TDIU on a schedular basis.  See 38 C.F.R. 
§ 4.16(a) (2009).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).

However, as has been discussed above no medical evidence has 
suggested that the Veteran's service-connected back 
disability renders her unable to be gainfully employed.  The 
medical evidence demonstrates that the back disability causes 
moderate impairment with employability.  There is some 
suggestion that non service-connected disabilities play a 
role in the Veteran's unemployment.  In any event, the Board 
does not find that the Veteran's lumbar spine disability 
causes interference with employment which is sufficient to 
warrant referral for consideration of an extraschedular 
rating.  As has already been set forth in the extraschedular 
rating discussion in connection with the Veteran's increased 
rating claim, there is no evidence of an exceptional or 
unusual clinical picture or of any other factor which would 
allow for the assignment of an extraschedular rating, such as 
frequent hospitalizations.  In deed, it does not appear that 
the Veteran has been hospitalized recently for her back 
disability.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

An increased disability rating for service-connected lumbar 
spine degenerative disc disease is denied.

TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


